Citation Nr: 1409264	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-42 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, for hepatitis B, due to treatment at VAMC Miami, Florida in March 2005.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to June 1982, and had more than one year and 11 months of prior unspecified active service.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a March 2010 decision by the RO which denied the benefits sought on appeal.  

The issue of service connection for a psychiatric disorder, secondary to hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

It is at least as likely as not that the Veteran's hepatitis B was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment in March 2005.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis B from a colonoscopy by VA in March 2005 is warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, in light of the favorable decision concerning the claim for hepatitis B in this case, the Board finds that this represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

Compensation Pursuant to 38 U.S.C.A. § 1151

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.  

Under applicable criteria, to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).  

For claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination, actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c).  

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  

Factual Background & Analysis

The following facts are not in dispute.  The Veteran has a history of herpes since his 30's, had a blood transfusion sometime in the 1990's, and had no known history of exposure or infection from hepatitis when he underwent a routine colonoscopy without complication at the VAMC Miami (Oakland Park) in March 2005.  

In March 2009, the Veteran was notified by letter from VA that he may have been exposed to possible infection from viruses due to improperly sterilized surgical equipment used during his colonoscopy in 2005, and advised him to contact VA to obtain more information and to schedule an appointment to be evaluated.  The Veteran was evaluated by VA in May 2009, and laboratory studies at that time showed that he had a positive reaction for hepatitis B surface antigen (HBsAg).  Additional private laboratory studies (on the Veteran's initiative) in June 2009, was positive for the hepatitis B antibody.  Additional testing for hepatitis B antigen was negative, and for hepatitis B surface antibody, was non-reactive.  

In December 2009, the Veteran was examined by VA to determine the nature and etiology of his positive laboratory findings for hepatitis B.  The physician indicated that the claims file was reviewed and included a discussion of the Veteran's medical history and laboratory findings.  The examiner noted that liver function tests (LFTs) by VA from 2001 to the present were consistently normal.  The Veteran reported a history of herpes since in his 30's and a blood transfusion around 1994, but denied any history of jaundice, drug use, tattoos or body piercings.  The examiner indicated that it would be purely speculative to offer an opinion as to whether the Veteran's inactive hepatitis B carrier state was the result of his colonoscopy in 2005, as there was no objective evidence in the record to confirm the date of onset.  The examiner commented that the Veteran had multiple risk factors for exposure to hepatitis B, and that there was no elevation of LFTs in studies following his colonoscopy.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, while the Veteran has a history of multiple risk factors for exposure to hepatitis, there is no objective evidence of any actual exposure to hepatitis prior, or subsequent to his colonoscopy by VA in 2005.  Further, VA has acknowledged that the Veteran may have been exposed to various viruses during the colonoscopy, including hepatitis due to negligence on the part of operating room personnel in failing to properly sterilize surgical equipment.  Other than the risk factors noted above, the Veteran has denied any other risk factors for exposure to hepatitis, and stated that he first learned that he had hepatitis B after he was evaluated by VA following receipt of the letter acknowledging his possible exposure during his colonoscopy. 

After review of all the evidence of record, the Board finds that the evidence concerning the Veteran's exposure to hepatitis from VA surgery in 2005 is, at the very least, in relative equipoise and supports the conclusion that his inactive hepatitis B was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment.  That is, a reasonable health care provider would not have considered exposure to hepatitis B to be an ordinary risk of the routine procedure in March 2005.  Therefore, resolving any doubt on this issue in the Veteran's favor, the appeal is granted.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis B from a colonoscopy by VA in March 2005, is granted.  


REMAND

Given the favorable decision regarding service connection for hepatitis B, the Board finds that additional development of the claim of secondary service connection for a psychiatric disorder is necessary prior to further appellate review.  

In this case, the current evidence of record, includes conflicting medical diagnoses as to the nature of the Veteran's current psychiatric status.  The diagnoses by a private advanced registered nurse practitioner (ARNP) in November 2009, included major depressive disorder and adjustment disorder with depressed mood.  However, when examined by VA in December 2009, the VA psychologist concluded that the Veteran did not have depression and that a more accurate description of his psychiatric state was maladaptive coping.  The psychologist indicated that the Veteran's attitudes, beliefs, expectations and attributions may contribute to some moodiness, but that this was based on his coping style and not caused by or the result of a service-connected disability.  Thereafter, a February 2010 VA general examination report noted diagnoses of anxiety and depression. 

Given these facts and the Veteran's contentions, he should be afforded a VA psychiatric examination to ascertain whether he developed a psychiatric disorder secondary to a service connected disability, as he maintains.  Also, records pertaining to any claim for disability benefits filed by the Veteran should be obtained from the Social Security Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (providing that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should provide VA with the names and addresses of all healthcare providers who treated him for any psychiatric problems since November 2009.  After the Veteran has signed the appropriate releases, the AMC should attempt to obtain copies of all identified records, and associate them with the claims file.  All attempts to procure records should be documented in the file.  

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination to determine whether he has a psychiatric disorder that is related to his service-connected hepatitis B.  The claims folder should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  After an examination and review of all the evidence of record, the examiner should provide a response to the following:  

Does the Veteran have an acquired chronic psychiatric disorder?  If so, is it at least as likely as not that any identified disorder is (i) caused by or (ii) aggravated by his hepatitis B?  In answering the foregoing questions, the examiner must discuss/reconcile the conflicting findings contained in the November 24, 2009 private treatment report by ARNP V.G., the December 2009 VA examination report, and the February 2010 VA examination report. 

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  The opinion should address the particulars of this Veteran's medical history.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Notes: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "Aggravation" means a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  This should include consideration of whether any identified psychiatric disorder is caused by or aggravated by the hepatitis B.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


